Title: To Thomas Jefferson from James Ogilvie, [before 3 July 1795]
From: Ogilvie, James
To: Jefferson, Thomas



Sir
Fredericksburg Academy [before 3 July 1795]

I consider it as one of the characteristic blessings of Republicanism that it disentangles man from that labyrinth of ceremonial and those entrenchments of rank that inoculate and dissever society in countrys where monarchy prevails and opens a free channel to that stream of intercourse and communion from which so much of the improvement and felicity of mankind springs: Tis on this account that tho’ personally unknown to you and without introduction I feel little of that embarassment which I should painfully feel in addressing myself in similar circumstances to a person bearing the same rank in Europe. Without farther preamble I am Proffessor of Humanity and the Belles Lettrs in the Fredericksburg Academy and have occupy’d this department nearly  two years. Education from my childhood hath formed a fav’rite subject of my meditation and research, and since my residence here hath wholly engrossed my attention. I had long suspected that whilst Religion Philosophy and the fine Arts were so deeply infected with the maladys which the injustice and oppression of Europe diffused so widely, education could hardly be so fortunate as to have escaped untainted. My suspicions have now grown into convictions. Many capital defects in the Prescriptive system of education as well with regard to the manner of instructing as to the matter of instruction have suggested themselves to my mind and I have adventured some very material and fundamental alterations. Considering experiment as the basis of all sound science, except that which flows from intuition I have instituted a regular course of experiments upon the minds of my pupils, by the result of which I have authenticated and adjusted my deviations whether of practice or opinion from the established modes and sources [of] instruction. Two public examinations have already been held when the proficiency of the youth under my care offerd I believe very general satisfaction nor were my deviations from the usual modes regarded with disapprobation. These deviations are daily growing more numerous and important and on a subject of such general and momentous concern I can by no means be persuaded to rest satisfied with my own judgment. That the community may be enabled to approbate the merits of my plan and that I may enjoy the benefits of advice from my enlightened fellow citizens I have determined to hold annually two examinations and to imp[ress] in occasional addresses and observations during these examinations the reasons that have induced me to deviate from the established modes. Our next public examination will take place on the first week of August and will continue throughout the week. On that occasion the higher classes will be examined in Government Morals Logic Rhetoric Criticism Elocution; Philology English Grammar Natural History, Latin and Greek. A more minute detail of particulars will appear in the Fredericksburg print previous to the examination. On the importance of Education ’twere impertinent to descant. The present imperfection is the theme of universal lamentation a lamentation in which the Philosopher and Philanthropist are the deepest mourners. From whom can we expect the amendment and reformation of education? This I imagine can only be expected from the exertions of individuals justly and generally encouraged and diffused. From what class of individuals from Theoretical and merely speculative Philosophers? This may well be doubted when we recollect the unsuccessful attempts of three illustrious minds Locke Helvetius and Rousseau. From prescriptive and Technical Teachers, from men whose minds are philtered by the Classic charm and darkened  by the dogmas of Antiquity. For such in my mind is the condition of the most approved and celebrated teachers of modern times. Alas—could reformation come from this quarter education had been long since reformed. But there is sufficient reason to believe that from such men we can only expect new reinforcement to ancient errour. Deeply impressed with these convictions I have endeavored to blend Theory and Practice speculation and experiment and utterly incompetent as I am to complete the reformation of education I flatter myself that I am in the right road. I have made some progress and having determined to dedicate the greater part of my life to the prosecution of this design I entertain hopes of rendering my future exertions of some utility to my country and therefore of proportional felicity to myself. The design I am prosecuting is not so much a matter of private as of public concern and I look for the countenance and cooperation of my enlightend and patriotic fellow-citizens. Tis my most earnest desire to submit the plan I am pursuing to the scrutiny of those to whom their country looks up for judgment and decision on matters of general moment. Such Sir being my views the public voice admonishes me to turn to you and in compliance with this admonition I take the liberty to solicit the honour of your presence during our next examination. A stranger as I am to your person and acquaintance it would ill become me to solicit without introduction or recommendation A private favour, and altho the request I now make is addressed rather to your patriotism and Philanthropy than to your friendship and politeness yet I hope I may be permitted to add without impropriety that your compliance will confer distinguished honour on this Academy, gratify the wishes of the Trustees and afford unfeigned delight to Sir Your most obedient & respectful humble

James Ogilvie

